On Petition for Rehearing.
PER CURIAM.
In a petition for rehearing plaintiff in error points out that in the opinion handed down we referred to certain instructions given by the court to the jury, and says that an examination of the transcript will show there are no instructions in it. The references we made to the instructions were based upon statements of instructions given contained in the opinion of the District Judge, which is incorporated in the record, and upon an instruction quoted verbatim in the brief of .the defendant in error as having been given by the court to the jury. How;ever, in the absence of the instructions themselves as a part of the record in the case, we concede that the opinion of the District Judge cannot be resorted to by this court as a substitute for the instructions, and the brief of defendant in error should not have contained the instruction quoted.
We have therefore attentively re-examined the whole case upon a *959record which does not include the instructions given to the jury, but we find no ground for disturbing the conclusion announced.
The petition for rehearing is denied.